Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Claims 1-5 is acknowledged. The examiner withdrew the election of subspecies.
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (US 20180194892).
Fujimoto (claims, abs., examples fig.13, 207, 283-285) discloses a method of producing cationic polyphenylene via an alkyl chloride containing polyphenylene and trimethyl amine:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fujimoto implies the reaction temperature <80 °C, because benzyl ammonium cation would degrade. 

Claim(s) 1-4 and 6 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibbs et al. (J. of Polym. Phys.) listed on IDS.
Fujimoto (claims, abs., scheme, Pg. 1736-1742) discloses a method of producing cationic polyphenylene via an alkyl chloride containing polyphenylene and N-methylimidazole at 50-80 °C:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 

/SHANE FANG/Primary Examiner, Art Unit 1766